DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendments
The preliminary amendment filed 04/08/2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 3.  See MPEP § 608.01(n).  Accordingly, the claim 4 has not been further treated on the merits. The claim 4  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 3 and 4.  See MPEP § 608.01(n).  Accordingly, the claim 4 has not been further treated on the merits. The Examiner suggests changing claim 4’s preamble to “The lamp socket according to claim 8  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 3, 4, and 9.  See MPEP § 608.01(n).  Accordingly, the claim 4 has not been further treated on the merits. The Examiner suggests changing claim 4’s preamble to “The lamp socket according to claim 11  Appropriate correction is required.
While not incorrect claim 3 is suggested to be changed to “The lamp socket according to claim 2”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 5, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation wherein a length of the second part is at least 8 mm, and the claim also recites at least 5 mm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The limitation will be understood to be at least 8mm.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mouchon et al. (US 2010/0311267 Hereinafter Mouchon).
Regarding claim 1, Mouchon discloses a lamp socket (5 and 7, Fig. 4) for a lamp base (31 and 32, Fig. 4), in particular a pin-based lamp base (42, 31 and 32; Fig. 4), comprising an electrically insulating housing (5a and 7a Paragraphs 0061 and 0070) having a cavity (inside of 

Regarding claim 2, Mouchon discloses the receptacle is positioned at the bottom (where 27 is located in Fig. 5 the reverse side is shown in Fig. 4 but 27 is not specifically pointed out) of the cavity and projects away from the cavity in a vertical direction, wherein the receptacle is adapted for establishing an electrically conductive connection of the connector pin (31) to an electrical contact (19, Fig. 5) of the lamp socket (Fig. 5). 

Regarding claim 3, Mouchon discloses the housing entirely frames the receptacle and the electrical contact in the lateral directions (Figs. 5 and 6). 

Regarding claim 6, Mouchon discloses a shape of the cavity corresponds to a shape of the connector casing of the lamp base (Figs. 4 and 5). 

Regarding claim 11, Mouchon discloses the lamp base (42, Fig. 4), in particular pin-based lamp base (31, Fig. 4), comprising a connector casing (42, Fig. 5) and a connector pin (31, 

Regarding claim 12, Mouchon discloses an extension of the connector casing (101) along the main extension direction of the connector pin (102) corresponds to at least a length of the connector pin (102, Fig. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mouchon et al. (US 2010/0311267 Hereinafter Mouchon).

Regarding claim 4, Mouchon teaches the housing projects beyond the receptacle in the vertical direction.
Mouchon fails to explicitly teach the housing projects beyond the receptacle in the vertical direction by at least 5 mm.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the housing of Mouchon project beyond the receptacle in the vertical direction by at least 5 mm, in order to provide a housing that adequately protects the receptacle 

Regarding claim 5, Mouchon teaches the electrical contact has a first part (bottom of 27), which is electrically conductively connected to the receptacle (30), and a second part (62), which extends away from the receptacle (Paragraph 0076) in the vertical direction (height direction, Fig. 5), wherein the second part (the thickness of 27) is directly enclosed by an electrical insulation (the body of 7) and entirely framed by the housing (7, Fig. 5) in the lateral directions (Fig. 5). 
Mouchon wherein a length of the second part is at least 5 mm, in particular at least 8 mm.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the second part of Mouchon be at least 8mm, in order to provide a housing that adequately protects the second part and given that Mouchon teaches the pins protruding into 27 a given distiance.

Regarding claim 7, Mouchon fails to teach wherein the shape of the cavity corresponds to a rectangular cuboid with at least one socket chamfer. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the cavity correspond to a rectangular cuboid with at least one socket chamfer, in order to accommodate a different shaped light source. Additionally, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find 

Regarding claim 13, Mouchon fails to teach the shape of the connector casing corresponds to a rectangular cuboid with at least one base chamfer.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the cavity correspond to a rectangular cuboid with at least one base chamfer, in order to accommodate a different shaped light source. Additionally, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 14, Mouchon teaches the lighting device comprising a lamp base according to claim 11.
Mouchon fails to explicitly teach wherein an operating voltage of the lighting device is at least 50 V. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the voltage of the light source of Mouchon be at least 50 V, in order to provide enough voltage to the lighting device to make the light source work and illuminate light as desired.

s 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mouchon et al. (US 2010/0311267 Hereinafter Mouchon).
Regarding claim 8, Mouchon fails to teach the specifics of an opening or mechanical fastener.
Pujoi teaches the housing (10, Fig. 1) comprises an opening (102, generally where 98 is pointing to in Fig. 3, column 3 line 29-40) for receiving a mechanical fastener (98, Fig. 3) for mechanically fastening the lamp socket (10) to an object (30, Fig. 1), in particular a luminaire (specifically it is connected to a lighting deivice via 30), wherein the opening is positioned at the bottom (20a) of the cavity (34, Fig. 3 shich is generally where 98 is located, column 3 line 29-40).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the connection method of Pujoi to the bottom of the cavity of Mouchon, in order to teach a different connection method that is commonly used in the art as well as providing a stronger connection via the pivot pin of Pujoi thereby preventing damage to the housing.
Mouchon in view of Pujoi fail to explicitly teach wherein the opening is positioned at the bottom of the cavity and designed such that a distance of the mechanical fastener and the bottom of the cavity is at least 5 mm.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the distance of the mechanical fastener and the bottom of the cavity of  Mouchon in view of Pujoi being at least 5 mm, in order to ensure that there is sufficient room that an electrical connection is not made as well as providing sufficient space for the fastener.

9, Mouchon fails to teach the specifics of an opening or mechanical fastener.
Pujoi teaches the opening (102, generally where 98 is pointing to in Fig. 3, column 3 line 29-40)has a depth that extends from the bottom (bottom surface of 102, Fig. 3) of the cavity (20) to a contact surface for the mechanical fastener (98, Fig. 3), 
Mouchon in view of Pujoi fail to explicitly teach wherein the depth is at least 5 mm. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the distance of the mechanical fastener and the bottom of the cavity of  Mouchon in view of Pujoi being at least 5 mm, in order to ensure that there is sufficient room that an electrical connection is not made as well as providing sufficient space for the fastener.

Regarding claim 10, Mouchon teaches the bottom of the cavity (bottom of 7 where 27 is located) is formed by an electrically insulating plate (the flat surface that the pins protrude into in Fig. 4; specifically, paragraph 0070 teaches that 7a is electrically insulating and if the plate of 7a wasn’t insulating then power wouldn’t flow through the light because there would be a short circuit), wherein the receptacle (27, Fig. 5, Paragraph 0076) is mounted to the plate (Fig. 5).
Mouchon fails to teach the plate is connected to the housing by a mechanical connection element that at least partly projects away from the cavity in the vertical direction, wherein the mechanical connection element is entirely framed by the housing in the lateral directions and wherein the housing projects beyond the mechanical connection element in the vertical direction by at least 5 mm. 
Pujoi teaches the plate (10, Fig. 1) is connected to the housing by a mechanical connection element (98, Fig. 3) that at least partly projects away from the cavity in the vertical 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the connection method of Pujoi to the bottom of the cavity of Mouchon, in order to teach a different connection method that is commonly used in the art as well as providing a stronger connection via the pivot pin of Pujoi thereby preventing damage to the housing.
Mouchon in view of Pujoi fail to explicitly teach wherein the housing projects beyond the mechanical connection element in the vertical direction by at least 5 mm.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the distance of the mechanical fastener and the bottom of the cavity of Mouchon in view of Pujoi being at least 5 mm, in order to ensure that there is sufficient room that an electrical connection is not made as well as providing sufficient space for the fastener.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harada (US 5879186) teaches a connector base for a light source with connecting members. Holzer (US 6033249) teaches a light bulb and connector with holding members.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/            Examiner, Art Unit 2875